Citation Nr: 1815933	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-21 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel





INTRODUCTION


The Veteran had active service from June 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Waco, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss and tinnitus are due to his in-service noise exposure.  The Veteran also contends that his tinnitus and hearing loss had their onset during service.  See October 2014 statements and August 2015 notice of disagreement.  

The Veteran's service treatment records are absent of any complaints, treatment or diagnosis of bilateral hearing loss or tinnitus.  A January 1966 report of medical examination shows that the Veteran's ears and drums were noted as normal and the Veteran's voice whisper test results were 15/15.  The Veteran's May 1968 separation report of medical examination shows that the Veteran's ears and drums were noted as normal.  The Veteran's voice whisper test results were 15/15 bilaterally.  A February 1972 reserve re-enlistment report of medical examination shows that the Veteran's ears and drums were noted as normal.  No threshold test or voice whisper test was conducted.  A February 1972 reserve re-enlistment report of medical history shows that the Veteran denied hearing loss.  The Veteran reported a positive response to the question of whether he ever had or had now "ear, nose or throat trouble."  The examiner only noted pain in the left chest secondary to a questionable cracked rib with no other problems.  An earlier Report of Medical History in March 1964, however, shows the same response to the "ear, nose or throat trouble" question and an indication that the Veteran underwent removal of his tonsils at the age of 10. 

The Veteran was afforded a VA examination in July 2015.  The examiner diagnosed tinnitus and the Veteran's Maryland CNC test score was 84 percent in both ears.  The Veteran's pure tone thresholds, in decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
40
30
65
70
70
LEFT
40
35
75
80
75

The examiner concluded that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  The examiner explained there were no "hearing records" available for review in the medical records provided and therefore she was unable to provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation as there are other contributors to the Veteran's current hearing sensitivity like presbycusis and civilian occupational noise exposure.  In regards to tinnitus, the examiner concluded that she could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  The examiner explained that there were no "hearing records" available for review in the medical records provided and therefore she was unable to provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation as there are other contributors to the Veteran's tinnitus like presbycusis and recreational noise exposure.  

While pure tone threshold readings were not taken during service, the Veteran did undergo several voice whisper tests.  The Board is prohibited from substituting its own unsubstantiated medical opinion in regard to the sufficiency of types of diagnostic tests in evaluating the presence of a disability.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  As such, a remand is necessary in order to obtain another VA opinion regarding the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  

Additionally, at the July 2015 VA examination, the examiner indicated that "[the Veteran] stated that he complained to the medic on the ship about [his tinnitus], and the medic has provided him with an affidavit confirming his report of tinnitus, but that document was unavailable during today's evaluation."  The file shows a statement from the Veteran in the first person but with L.S.'s signature affixed.  While the case is in remand status, the Veteran has the opportunity to obtain an actual witness statement from L.S. reflecting L.S.'s recollections if the Veteran so desires.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Advise the Veteran that he can submit alternative forms of evidence to support his claim, including a "buddy statement" from fellow service member L.S. as to the claimed bilateral hearing loss and tinnitus disabilities but that such statement must reflect the fellow service member's recollections.  (While L.S.'s signature is affixed to the October 2014 statement, the statement is a reflection of the Veteran's recollections).  

2. Thereafter, obtain an addendum opinion to the July 2015 VA examination report to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  The claims file must be provided to and be reviewed by the examiner. 

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing had its onset in service or is in anyway related to his military service, to include noise exposure?

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's tinnitus had its onset in service or is in anyway related to his military service, to include noise exposure?

In so opining the examiner, should address the Veteran's in-service voice whisper tests and lay reports of bilateral hearing loss and tinnitus since service.  

A complete rationale must be provided for all opinions offered.  If an opinion still cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

3. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




